 

SETTLEMENT AND RELEASE AGREEMENT

 

This Settlement and Release Agreement (the “Agreement”), dated May 31, 2011, for
identification purposes only, is entered into by between SupportSave Solutions,
Inc., a Nevada corporation (“SUPPORTSAVE” or “the Company”) and AINA MAE DUMLAO,
an individual (“DUMLAO”). SUPPORTSAVE and DUMLAO are hereinafter referred to
individually as “Party” and collectively as “Parties.”

 

RECITALS

 

WHEREAS, on November 3, 2010, SUPPORTSAVE and DUMLAO entered into a certain
Employment Agreement whereby DUMLAO was to be employed by SUPPORTSAVE as Vice
President and as Amended on March 10, 2011 as Chief Executive Officer (CEO).

 

WHEREAS, on May 18, 2011, the employment relationship between DUMLAO and
SUPPORTSAVE was mutually terminated.

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, it is hereby agreed by and between the Parties as follows:

 

1. The Employment Agreement was mutually terminated by SUPPORTSAVE and DUMLAO,
effective May 18, 2011.

 

 

2. SUPPORTSAVE will purchase from DUMLAO 6,835,425 shares of her common stock in
SUPPORTSAVE at a price of $0.07 per share for a sum of $500,000.00, along with
$16,808.18 of Paid Time Off Credits (PTO), for a total sum of $516,808.18.

 

Payment Due Dates:

 

$116,808.18 due May 31, 2011;

 

$300,000.00 due within 72 hours of the effective date of this Agreement; and

 

$100,000.00 due within 21 days of the effective date of this Agreement.

 

 

DUMLAO acknowledges that it shall be her sole responsibility to report the
income earned under this Agreement and to pay all federal and state taxes due
thereon. DUMLAO unconditionally releases, indemnifies, and saves and holds
SUPPORTSAVE harmless from any and all liability, cost, or expense related or
associated with such tax, worker’s compensation and insurance for the services
rendered hereunder.

 

 

 

 

3. SUPPORTSAVE warrants and represents that DUMLAO will not suffer any dilution
from her current equity position of 5.8%, which will be her percentage of
ownership after her sale of 6,835,425 shares of common stock as set forth above.
Any future shares issuances shall include a corresponding issuance to DUMLAO, at
no additional cost to DUMLAO, so that her equity in the company shall remain at
5.8% regardless of the number of shares the company has issued and outstanding,
unless this right is waived in writing by DUMLAO.

 

4. In addition to the stock purchase set forth above, SUPPORTSAVE agrees to
assign to DUMLAO 25% of its ownership interest in SS Media Ventures, LLC (a
Florida Limited Liability Company), resulting in DUMLAO retaining a 10%
ownership interest in SS Media Ventures, LLC.

 

5. DUMLAO agrees to waive all provisions of her employment agreement related to
change of control requiring SUPPORTSAVE to purchase her shares at market price
or any price at all. DUMLAO understands that SUPPORTSAVE is not responsible for
facilitating any transaction between any third party interested in acquiring
shares or control of the company.

 

6. DUMLAO, for herself, her heirs, executors, administrators, agents and
assigns, hereby forever releases, waives, discharges and covenants not to sue
SUPPORTSAVE, either individually or collectively, or any of its respective
predecessors, successors, parent entities, subsidiaries, owners, related
entities of any nature, officers, directors, present or former employees, heirs,
executors, administrators, insurers, agents and assigns, with respect to any and
all claims, assertions of claims, debts, demands, actions, suits, expenses,
attorneys’ fees, costs, damages and liabilities of any nature, type and
description, known or unknown, including but not limited to any arising out of
any fact or matter in any way related to or connected with DUMLAO’s employment
at SUPPORTSAVE.

This release specifically includes (but is not limited to) any claims under any
foreign national, federal, state or local employment, wrongful dismissal, fair
employment practices, civil rights or any other laws or regulations, including,
but not limited to, Title VII of the Civil Rights Act of 1964, the Employee
Retirement Income Security Act of 1974, the Civil Rights Act of 1991, the Equal
Pay Act, the United States Constitution, and the Americans with Disabilities
Act, all as amended. This covenant not to sue and to release shall apply to all
known, unknown, suspected, unsuspected, anticipated, and unanticipated claims,
liens, injuries and damages including, but not limited to, claims arising out of
or relating to DUMLAO’s employment relationship with SUPPORTSAVE, the separation
thereof and including, but not limited to, claims sounding in tort or contract,
claims for compensation, benefits or other remuneration or attorneys’ fees,
costs or disbursements, claims for physical or emotional distress or injuries
and claims based upon any other duty or obligation of any kind or description
whether arising in law, under statute, or in equity.

7. SUPPORTSAVE, for itself, its predecessors, successors, parent entities,
subsidiaries, owners, related entities of any nature, officers, directors,
present or former employees, heirs, executors, administrators, insurers, agents
and assigns, hereby forever releases, waives, discharges and covenants not to
sue DUMLAO, or any of her heirs, executors, administrators, agents and assigns,
with respect to any and all claims, assertions of claims, debts, demands,
actions, suits, expenses, attorneys’ fees, costs, damages and liabilities of any
nature, type and description, known or unknown, including but not limited to any
arising out of any fact or matter in any way related to or connected with
DUMLAO’s employment with SUPPORTSAVE. This covenant not to sue and to release
shall apply to all known, unknown, suspected, unsuspected, anticipated, and
unanticipated claims, liens, injuries and damages including, but not limited to
claims sounding in tort or contract, claims for compensation, benefits or other
remuneration or attorneys’ fees, costs or disbursements, claims for physical or
emotional distress or injuries and claims based upon any other duty or
obligation of any kind or description whether arising in law, under statute, or
in equity.

2

 

 

8. SUPPORTSAVE shall indemnify, protect, defend, and hold harmless DUMLAO, her
heirs, estate, successors, and assigns (including reasonable attorney’s fees and
costs) which she or they may suffer or incur in connection with any actual or
threatened claim, demand, action, or other proceeding, by any third party
(including any governmental authority) arising out of DUMLAO’s conduct,
omissions, or position at any time as a director, shareholder, officer,
employee, or agent of SUPPORTSAVE or any subsidiary thereof; or arising out of
any actions or omissions committed by SUPPORTSAVE, or any of its officers,
directors, employees, agents or servants in connection with SUPPORTSAVE’S
obligations under the law, either civil or criminal

9. DUMLAO acknowledges that by reason of her position with SUPPORTSAVE, she has
been entrusted with intimate knowledge of SUPPORTSAVE and its customers.
Accordingly, DUMLAO agrees as follows:

(a) DUMLAO shall return to SUPPORTSAVE and shall not take or copy in any form or
manner any document that contains information relating to SUPPORTSAVE or any of
its current customers. For purposes of this Agreement, the term “document” means
any written, typewritten, printed, or recorded material whatsoever, including,
but not limited to, notes, memoranda, letters, reports, business records
publications, and computer diskettes and files.

 

(b) DUMLAO represents, warrants, and promises that she has not used for her own
benefit, or divulged to any competitor or customer or any other person, firm,
corporation, or other entity, any information relating to SUPPORTSAVE and any of
its current customers.

 

(c) DUMLAO acknowledges and agrees (i) that any violation of this Section would
cause irreparable damage to SUPPORTSAVE and (ii) that determining the amount of
damage caused to SUPPORTSAVE by any such violation would be extremely difficult
or impossible. DUMLAO therefore agrees that SUPPORTSAVE’s remedies at law are
inadequate, and DUMLAO agrees that SUPPORTSAVE shall be entitled to exercise all
remedies available to it, including specific performance and injunctive and
other equitable relief.

 

10. DUMLAO and SUPPORTSAVE understand and agree that the terms and conditions of
this Agreement and the matters discussed in negotiating its terms, shall remain
confidential as between the parties and DUMLAO shall not disclose them to any
other person unless compelled to do so by a court or a federal or state agency.
Without limiting the generality of the foregoing, DUMLAO and SUPPORTSAVE (or any
of its officers, directors, or employees) specifically agree that they shall not
disclose information regarding this Agreement to any current or former employee
of SUPPORTSAVE. Further, DUMLAO and SUPPORTSAVE shall not reveal, discuss,
publish, or in any way communicate the terms of this Agreement to any person,
organization, or other entity, except to immediate family members and
professional representatives, who shall also be informed of and be bound by this
confidentiality clause. In response to any direct inquiries regarding the
separation of DUMLAO and SUPPORTSAVE, DUMLAO and SUPPORTSAVE agree that they
will respond only that the separation was mutual and that the matter has been
resolved.

3

 

 

 

11. DUMLAO and SUPPORTSAVE agree that neither party shall make any disparaging,
uncomplimentary, or negative remarks about the other to anyone including, but
not limited to, current or prospective employees or customers of either Party.

 

12. In exchange for the covenants undertaken herein, for a period of twelve (12)
months after full execution of this Agreement, DUMLAO agrees that she shall not
induce or attempt to induce any employee of SUPPORTSAVE to leave SUPPORTSAVE’s
employ except with the express written consent of SUPPORTSAVE. Notwithstanding
the foregoing, DUMLAO shall not be prevented from hiring current or former
employees of SUPPORTSAVE if those current of former employees solicit DUMLAO, or
any company in which she is a sole proprietor, partner, Member, shareholder,
director, officer, or employee.

 

13. In further exchange for the covenants undertaken herein, for a period of
twelve (12) months after full execution of this Agreement, DUMLAO hereby
covenants and agrees that she shall not, directly or indirectly, whether as a
sole proprietor, partner, member, shareholder, employee, director, officer,
guarantor, consultant, independent contractor, or in any other capacity as
principal or agent, or through any person, subsidiary, affiliate, or employee
acting as nominee or agent, except with the consent of the Company:

 

(a)                 Solicit, attempt to solicit, or cause to be solicited any
then-current customers of SUPPORTSAVE, any persons or entities who were
customers of the Company within the 180 days preceding the date of this
Agreement, or any prospective customers of the Company to whom bids were
submitted prior to execution of this Agreement. Nothing in this Agreement
prevents DUMLAO from engaging in a competing business, subject to the terms and
conditions of this Agreement.

 

Notwithstanding the foregoing, DUMLAO shall not be prevented from working with
current or former customers of SUPPORTSAVE if those customers solicit DUMLAO, or
any company in which she is a sole proprietor, partner, Member, shareholder,
director, officer, or employee.

 

14. DUMLAO agrees to return all property and tangible items which were purchased
by and belong to SUPPORTSAVE, including but not limited to Daytimers or
organizers, personal digital assistants, Rolodex, and miscellaneous office
supplies and excluding cellphones, laptops and computers.

 

15. DUMLAO warrants and represents that she has not assigned or transferred to
any person not a party to this Agreement any matter which has been released
under this Agreement, or any part or portion thereof, and she shall defend,
indemnify and hold harmless SUPPORTSAVE from and against any assignment or
transfer made, purported or claimed.

 

 16. DUMLAO and SUPPORTSAVE acknowledge that any employment or contractual
relationship between them ended on May 18, 2011 and that they have no further
employment or contractual relationship except as may arise out of this Agreement
and that DUMLAO waives any right or claim to reinstatement as an employee of
SUPPORTSAVE and will not seek employment in the future with SUPPORTSAVE or any
subsidiary, affiliate, assigns or successors.

4

 

 

 

17. This document constitutes and contains the entire agreement and final
understanding concerning DUMLAO’s employment, termination of the same and the
other subject matters addressed herein between the Parties. It is intended by
the Parties as a complete and exclusive statement of the terms of their
agreement. It supersedes and replaces all prior negotiations and all agreements
proposed or otherwise, whether written or oral, concerning the subject matters
hereof. Any representation, promise or agreement not specifically included in
this Agreement shall not be binding upon or enforceable against either Party.
This is a fully integrated agreement.

 

18. In the event any provision in this Agreement is more restrictive than
allowed by the law of any jurisdiction in which either party seeks enforcement,
such provision shall be deemed amended and shall then be fully enforceable to
the extent permitted by such law. If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.

 

19. This Agreement, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, the laws of
the State of Nevada without regard to principles of conflict of laws.

 

20. DUMLAO and SUPPORTSAVE agree that if any action is brought to enforce the
terms, conditions and provisions of this Agreement, the prevailing party will be
entitled to all reasonable costs and attorneys’ fees incurred in enforcing any
of the terms, conditions and provisions hereof.

 

21. DUMLAO and SUPPORTSAVE agree that this Agreement may be used as evidence in
a subsequent proceeding in which any of the parties allege a breach of this
Agreement.

 

22. Each Party has cooperated in the drafting and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against any Party on the basis that the Party was the drafter.

 

23. This Agreement may be executed in counterparts, and each counterpart, when
executed, shall have the efficacy of a signed original. Photographic copies of
such signed counterparts may be used in lieu of the originals for any purpose.

 

24. No waiver of any breach of any term or provision of this Agreement shall be
construed to be, or shall be, a waiver of any other breach of this Agreement. No
waiver shall be binding unless in writing and signed by the party waiving the
breach.

 

25. In entering this Agreement, the Parties represent that they have relied upon
the advice of their attorney, or have had the opportunity to rely upon the
advice of an attorney of their own choice, and that the terms of this Agreement
have been completely read and explained to them by their attorneys, and that
those terms are fully understood and voluntarily accepted by them.

5

 

 

 

26. All Parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the basic terms and intent of this
Agreement and which are not inconsistent with its terms.

 

27. DUMLAO expressly acknowledges and agrees that, by entering into this
Agreement, she is waiving any and all rights or claims that she may have arising
under the Age Discrimination in Employment Act of 1967, as amended, which have
arisen on or before the date of execution of this Agreement. DUMLAO further
expressly acknowledges and agrees that:

 

(a) She was orally advised by SUPPORTSAVE and is advised in writing by this
Agreement to consult with an attorney before signing this Agreement;

 

(b) She was given a copy of this Agreement on May 31, 2011, and informed that
she had up to 21 days within which to consider the Agreement;

 

28. The effective date of this Agreement shall be the date that DUMLAO signs
this Agreement.

 

I HAVE READ THE FOREGOING AGREEMENT AND I ACCEPT AND AGREE TO THE PROVISIONS IT
CONTAINS AND HEREBY EXECUTE IT VOLUNTARILY WITH FULL UNDERSTANDING OF ITS
CONSEQUENCES.

 

 

Date: /s/ Aina Dumlao AINA DUMLAO       /s/Christopher Johns Date: SUPPORTSAVE
SOLUTIONS, INC. Name: Chief Executive Officer Title: CEO

 



6

 

